Title: From James Madison to Isaac Winston, 29 April 1805
From: Madison, James
To: Winston, Isaac


Dear Sir
Washington Apl. 29. 1805.
I have been favored with yours of the 18th. but not in time to be acknowledged by the mail of last week. I am not in immediate want of Carriage horses, but probably shall in the course of a year or so. I had contemplated a further use of the pair I have, untill I could provide a large & handsome pair to take their place, and untill I could find in my resources a convenient surplus beyond the demands on them. The offer you make is very friendly, and lays me under obligation: Whether I ought to accept it depends first on the degree of convenience with which you can await mine in making payment: Secondly on the ensemble of the horses, of which some allusion to the probable price would have better inabled me to judge. As to the first point I am unwilling to expose you to the risk of suffering from my delay, which tho’ I have reason to calculate that it would not be necessarily considerable, might prove so from unforeseen expences of which I have had already sufficient experience. As to the second, the omission may easily be supplied by a few lines from you. In the mean time however I insist that if you have decided to part with your horses, that you do not lose or endanger any opportunity that may offer; it being so very unlikely that in any event I shall be led to avail myself of the kind proposition you have made me.
I take this occasion, whilst I beg you to excuse the delay, to thank you for the trouble and the terms by which you procured me the Mare Clio. I have learnt from Gooch that she got safe into his hands, and I shall put her with some others to the best horse to be found. Having seen Dr Thornton’s Horse Cliffden, and heard from good authority the reputation of his Colts, I propose to give him the preference. He stands near Manchester. I have long regretted that in rearing horses I have so long made use of inferior brood mares, particularly those not thorough-bred, to which fancy & fashion attach so much value: and shall in future endeavor to repair the error.
Be so good as to present my affectionate respects to your father Mrs. W. and the family. I leave to my wife the account of mine. She writes by this mail. Very sincerely & respectfully I am Dr. Sir, Yours
James Madison
